Citation Nr: 1721156	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for mood disorder to include depressive disorder and posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 8, 2011, and in excess of 70 percent from June 8, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Appeals Management Center (AMC), in Washington, DC.  Jurisdiction of the case belongs with the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2008 the Board granted the Veteran service connection for mood disorder to include depressive disorder and PTSD.  An April 2010 AMC decision implemented the Board's decision and assigned a 50 percent rating for mood disorder with PTSD, effective May 20, 2005.  In June 2012 the RO increased the rating for the Veteran's psychiatric disability to 70 percent, effective June 8, 2011.

In June 2012 the RO issued a statement of the case that addressed the issue of entitlement to a higher initial evaluation for mood disorder to include depressive disorder and PTSD prior to June 8, 2011, but did not address the matter of a rating in excess of 70 percent for psychiatric disability from June 8, 2011.  The Board cannot find any withdrawal by the Veteran of this aspect of the case, and the Board finds that the RO must issue a supplemental statement of the case that addresses these matters.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to an initial evaluation for mood disorder to include depressive disorder and PTSD in excess of 50 percent prior to June 8, 2011, and in excess of 70 percent from June 8, 2011, to include consideration of all relevant evidence submitted since the issuance of the last adjudications in June 2012.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




